--------------------------------------------------------------------------------

Enertopia Corporation
950-1130 West Pender Street
British Columbia, Canada V6E 4A4

August 12, 2016

Genesis Water Technologies
555 Winderley Place Suite 300
Maitland, FL 32751 USA
Tel: +1 321 280 2742
Fax: +1 407 792 2603


Attention: Nick Nicholas

Dear Sir:

Re:        Letter of Intent

This binding Letter of Intent ("LOI") shall set forth the basic terms of the
recent discussions between Enertopia Corporation ("Enertopia") and Genesis Water
Technologies, Inc. ("GWT") with regard to the acquisition by Enertopia (the
"Acquisition") of the exclusive worldwide licensing rights (the "Licensing
Rights") by Enertopia of all of the technology used in the process of recovering
and extraction of battery grade lithium carbonate powder Li2CO3 grading 99.5% or
higher purity from brine solutions (the "Technology") and covered under patent
pending process #XXXXXX (the "Pending Patent").

  1.

Exclusive Licensing Structure. In accordance with the terms of a formal and
Definitive Agreement (the “Definitive Agreement”) to be entered into between
Enertopia and GWT, Enertopia shall acquire 100% of the Licensing Rights for the
Technology in accordance with the exclusive licensing structure set forth below
(the "Licensing Structure"). The terms of the Exclusive Licensing Structure
shall be as follows:


  (a)

Upon the execution of this LOI, Enertopia shall issue to GWT 250,000 common
shares.

        (b)

Within 30 days of closing of the Definitive Agreement, which is to occur on or
before September 15, 2016 or such other date as the Parties may agree, acting
reasonably (the "Closing"), Enertopia shall pay to GWT, the sum of $10,000 for
bench testing brine or synthetic brine samples enriched in lithium.

        (c)

Upon the successful bench scale testing of recovering battery grade Lithium
carbonate Li2CO3 from brine or synthetic brine samples, as audited by a 3rd
party lab, that verifies the results of the June 6/17/2016 feasibility report
commissioned by Enertopia, Enertopia shall issue to GWT 250,000 common shares.

        (d)

Upon the Pending Patent #XXXX having been approved by the U.S. Patent and
Trademark Office and evidence thereof having been provided to Enertopia,
Enertopia shall issue 250,000 common shares to GWT.


--------------------------------------------------------------------------------


  (e)

Enertopia shall pay the costs for the test pilot plant and associated facilities
with a capacity of 50 gallons per minute, such costs estimated to be
US$2,150,000 and not to exceed US$ 2,500,000 including building envelope and
such testing to be completed by 6 months after final start up.

        (f)

Enertopia shall also make the following anniversary payments following Closing.


  (i)

For 2017, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $50,000, such first anniversary payment becoming due on or
before the one year anniversary of the signing of the definitive agreement,
provided however that Enertopia shall have the option to satisfy this payment
through the issuance of treasury units (each, "Unit"), with each Unit consisting
of one common share of Enertopia and one common share purchase warrant of
Enertopia (each, "Warrant"), with each Warrant being exercisable for a period of
36 months from issuance at a price 1.5 times above the minimum unit pricing
allowed by applicable stock exchange policies at such time and based on the
previous 10 day volume weighted average pricing on the Canadian Stock Exchange
("CSE");

        (ii)

For 2018, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $150,000, such second anniversary payment becoming due on or
before the second anniversary of the signing of the definitive agreement; and

        (iii)

For 2019, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $200,000 per annum, each such anniversary payment becoming due
on or before the respective anniversary of the signing of the definitive
agreement; and

        (iv)

For 2020, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $200,000 per annum, each such anniversary payment becoming due
on or before the respective anniversary of the signing of the definitive
agreement; and

        (v)

For 2021, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $200,000 per annum, each such anniversary payment becoming due
on or before the respective anniversary of the signing of the definitive
agreement; and

        (vi)

For 2022, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $200,000 per annum, each such anniversary payment becoming due
on or before the respective anniversary of the signing of the definitive
agreement; and

        (vii)

For 2023, the greater of 10% of Enertopia net sales of battery grade Li2CO3 from
brine sources or $200,000 per annum, each such anniversary payment becoming due
on or before the respective anniversary of the signing of the definitive
agreement.

       

Note net sales noted above in f.(i) to (vii) to be defined in the definitive
agreement.


--------------------------------------------------------------------------------


  (g)

Licensee life of seven (7) years from signing on the definitive agreement with
first right of refusal.

        (h)

Upon proven commercial viability of test plant Enertopia will source location
and capital for commercial production plant with a minimum capacity of 250
gallons per minute.


  2.

Definitive Agreement and Closing. Acceptance of this LOI shall be followed by
the negotiation and acceptance of the Definitive Agreement which shall
incorporate the terms and conditions of this LOI and such other terms,
conditions, representations and warranties as are customary for transactions of
this nature or as may be reasonably requested by the Parties. This LOI does not
set forth all of the matters upon which agreement must be reached in order for
the proposed acquisition to be consummated. Completion of the Definitive
Agreement shall be followed with Closing of the Acquisition on or before
September 15, 2016, or such other date as the Parties may agree, acting
reasonably.

        3.

GWT Support Agreement. The Definitive Agreement will provide for the
implementation of a Services Support agreement by GWT to provide technical and
consumables support at cost plus 10% during the tenure of the licensing
agreement.

        4.

Binding Nature. This LOI is intended to create binding obligations between the
Parties, to be replaced and superseded by the Definitive Agreement.

        5.

Conditions Precedent. Execution of the Definitive Agreement shall be conditional
upon:


  a.

Due Diligence. Completion of a satisfactory due diligence review by each of
Enertopia and GWT which due diligence reviews shall be completed or this
condition waived on or before execution of the Definitive Agreement;

        b.

Board Approval. Approval by the board of directors of Enertopia prior to
execution of the Definitive Agreement; and

        c.

Approval by the board of directors of GWT prior to the execution of the
Definitive Agreement.


  6.

Exclusive Dealing. During the period commencing on the closing date, August 12,
2016, of this LOI until September 15, 2016 or such other date as agreed to
between the parties each of Enertopia and GWT (the "Exclusivity Period"), GWT
will not enter into any agreement, discussion, or negotiation with, or provide
information to, or solicit, encourage, entertain or consider any inquiries or
proposals from, any other corporation, or other person with respect to the
recovery of Lithium using GWT’s technology pending completion of Definitive
Purchase Agreement.

        7.

Expenses. Each Party shall be responsible for such Party's own costs and charges
incurred with respect to the transactions contemplated herein including, without
limitation, all costs and charges incurred prior to the date of this LOI and all
legal and accounting fees and disbursements relating to preparing the Definitive
Agreement or otherwise relating to the Acquisition.

        8.

Access to Information. Upon acceptance of this LOI and until the earlier of
completion of the Acquisition or September 15,2016 or such other date as agreed
to between the parties each of Enertopia and GWT will allow the other and their
authorized representatives, including legal counsel and consultants, full, free
and unfettered access to all information pertaining to the closing of the
Definitive Agreement. Each of Enertopia and GWT agree that all information and
documents so obtained will be kept confidential and the contents thereof will
not be disclosed to any person without the prior written consent of the other,
all as further set out in Section 8 hereof, provided however, that GWT
acknowledges that Enertopia has certain disclosure obligations pursuant to
securities regulatory requirements and the policies of the CSE.


--------------------------------------------------------------------------------


  9.

Confidentiality.


  a.

Each of Enertopia and GWT acknowledge that each will be providing to the other
information that is non-public, confidential, and proprietary in nature (the
"Confidential Information"). Each of Enertopia and GWT (and their respective
affiliates, representative, agents and employees) will keep the Confidential
Information confidential and will not, except as otherwise provided below,
disclose such information or use such information for any purpose other than for
negotiation of the Definitive Agreement and the evaluation and consummation of
the worldwide exclusive licensing agreement provided however that this provision
shall not apply to information that: (i) becomes generally available to the
public absent any breach of this provision; (ii) was available on a
non-confidential basis to a Party prior to its disclosure pursuant to this LOI;
or (iii) becomes available on a non-confidential basis from a third party who is
not bound to keep such information confidential.

        b.

Each Party hereto agrees that it will not make any public disclosure of the
existence of this LOI or of any of its terms without first advising the other
party of the proposed disclosure, unless such disclosure is required by
applicable law or regulation, and in any event the Party contemplating
disclosure will inform the other Party of and obtain its consent to the form and
content of such disclosure, which consent shall not be unreasonably withheld or
delayed.

        c.

Each Party hereto agrees that immediately upon any discontinuance of activities
by either party such that the exclusive worldwide licensing agreement will not
be consummated, each Party will return to the other all Confidential
Information.


  10.

Conduct of Business. During the period during which this LOI remains in effect,
GWT will conduct its business in a reasonable and prudent manner in accordance
with past practices, preserve its existing business organization and
relationships, preserve and protect its properties and conduct its business in
compliance with all applicable laws and regulations.

        11.

Termination. In the event that this LOI is not superseded by the Definitive
Agreement and/or Closing or before September 15, 2016, or such other date as the
Parties may agree, acting reasonably, the terms of this LOI will be of no
further force or effect.


--------------------------------------------------------------------------------


  12.

Governing Law. This LOI shall be construed in all respects under and be subject
to the laws of the state of Nevada and the laws of United States of America
applicable therein which are applicable to agreements entered into and performed
within the state of Nevada or other mutually agreed upon state in the United
States as per the definitive agreement.

        13.

Execution. This LOI may be executed in one or more counterparts and a facsimile
or PDF counterpart of this LOI bearing the signature of a Party hereto shall be
effective for all purposes and binding on each Party hereto.

If this LOI is acceptable, please communicate your acceptance by signing below
and returning such executed copy to Enertopia. Upon receipt of a fully executed
copy of this agreement, Enertopia will issue 250,000 common shares to GWT, in
such manner as you may direct, representing the initial non refundable payment.

Yours very truly,

ENERTOPIA CORPORATION

 

Per:   _________________________________________
          Authorized Signatory


 

THIS LETTER OF INTENT is hereby accepted on the terms and conditions set forth
herein this 15 day of August, 2016:

 

GLOBAL WATER TECHNOLOGIES, INC (GWT)

 

Per:   _________________________________________
          Signed on behalf Signatory


 

Per:   _________________________________________
          Authorized Signatory


--------------------------------------------------------------------------------